Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
  	Applicant’s amendment of 16 June 2022, in which claims 34, 39 have been amended, and claim 38 has been cancelled, is acknowledged.
 	Claims 34-37, 39-44 are pending. 
 	Claims 34-37, 39-44 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 June 2022 and 17 August 2022 are acknowledged and considered.
Response to arguments of 16 June 2022
 In view of Applicant’s amendment of 16 June 2022, all the rejections to claim 38 are herein withdrawn. Claim 38 has been cancelled.
On 16 June 2022, Applicant has amended claim 34 by adding the limitation “wherein the subject has undergone surgery, radiation, or a course of chemotherapy prior to treatment with tazemetostat”.
 
Applicant’s arguments (Remarks of 16 June 2022, pages 4-5) against the rejection of claims 34-44 under 35 U.S.C. 103 over Knutson, in view of Verbraecken and CCLG (Estimation of Body Surface Area in Infants and Children), have been considered.
Applicant argues (page 5, first paragraph) that Knutson does not teach a method of treating medulloblastoma in children by administering tazemetostat at the dose claimed, and does not teach that the patient has undergone surgery, radiation or chemotherapy prior to treatment with tazemetostat. Applicant argues (page 5, second paragraph) that both Verbraecken and CCLG (Estimation of Body Surface Area in Infants and Children) are completely silent regarding treatment of medulloblastoma with tazemetostat. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, the rejection is made over the combined teachings of the three references listed. Knutson teaches a method for treating medulloblastoma [0074] in a patient in need thereof, comprising administering to the patient a therapeutic amount of an EZH2 inhibitor such as tazemetostat (compound A, lead compound in Knutson); the patient population in Knutson encompasses pediatric patients, as well as patients who have received at least one prior therapy for cancer [0103]; surgery, radiation or chemotherapy are part of the current standard of care for cancer therapy; further, Knutson teaches that tazemetostat is effective to treat childhood brain tumors such as MRTs [0485]. These teachings by Knutson provide the motivation for a POSITA to treat medulloblastoma in pediatric patients, including pediatric patients who have undergone prior therapy for cancer such as surgery, radiation or chemotherapy, with tazemetostat, with a reasonable expectation of success. The references by Verbraecken and CCLG are only used in the rejection for teaching the dose conversion from mg/day (taught by Knutson) to the corresponding equivalent dose in mg/m2 per day (as in the instant claims).
	Applicant argues (page 5, third and fourth paragraphs) no reasonable expectation of success in combining the references. This argument is not found persuasive. First, Knutson teaches the very same method as instantly claimed, namely a method of treating medulloblastoma with tazemetostat; further, the patient population in Knutson encompasses children and patients who had received at least one prior therapy for cancer, as in the instant claims.
 	With respect to the dose of tazemetostat administered in the method of treatment, Knutson teaches that the dosage of the active compound is in the range of, for example, about 0.1 mg to about 1 g/day, in single, or divided dose, which dose may be adjusted for the patient’s weight in kg, body surface area in m2, and age in years. Thus, Knutson specifically teaches the dose adjusted for the patient’s body surface area in m2; as such, by dividing (see calculations in the rejection below) the dose taught by Knutson in mg/day by the BSA of the patient (which depends on patient’s age and weight, see Verbraecken and CCLG), a POSITA will arrive at a dose in mg/m2 which is within the range in instant claims 34, 43, 44.
 	For all these reasons, the rejection of the claims under 35 U.S.C. 103 over Knutson, Verbraecken and CCLG is herein maintained and a modified rejection is made below, based on Applicant’s amendment of 16 June 2022.
 	The rejection of claims 34-44 under 35 U.S.C. 103 over Duquenne, in view of Verbraecken and Estimation of Body Surface Area in Infants and Children, is herein withdrawn. Duquenne does not teach tazemetostat.
 	Applicant has not set forth arguments (page 7) against the rejection of the claims on the ground of nonstatutory obviousness-type double patenting over claims of U.S. Patents 9,688,665; 8,410,088; 8,765,732; 9,549,931; 9,522,152; 9,855,275; 10,155,002; 10,420,775. As a result, these rejections are herein maintained and new/modified rejections are made below, based on Applicant’s amendment of 16 June 2022.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



 	Claims 34-37, 39-44 are rejected under 35 U.S.C. 103 as being obvious over Knutson et al. (US 2014/0128393, published 8 May 2014, cited in PTO-892 of 13 May 2021) in view of Verbraecken et al. (Metabolism Clinical and Experimental, 2006, vol. 55, pp. 515-524, cited in PTO-892 of 13 May 2021) and Estimation of Body Surface Area in Infants and Children (CCLG-Chemotherapy Standardization Group 2008, https://www.ouh.nhs.uk/oxparc/professionals/documents/Body-surface areaCCLGChart1.pdf accessed 8 May 2021, cited in PTO-892 of 13 May 2021).
 	Knutson et al. teach a method for treating medulloblastoma [0074] in a subject in need thereof comprising administering to the subject a therapeutic amount of an EZH2 inhibitor such as compound A below [0027] 

    PNG
    media_image1.png
    272
    283
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof. Compound A above is one of five preferred EZH2 inhibitors [0027]-[0031] specifically disclosed by Knutson. Compound A above is the EZH2 inhibitor tazemetostat of the instant claims.
	The compounds of the invention can be administered [0425] orally, as in instant claim 36, or by intranasal or intrathecal route, as in instant claim 37.
	The dosage of the active compound varies [0441] depending on the active agent, the age, weight, clinical condition of the patient, judgement of the physician, and can be in the range of 0.1 mg to 3 g/day, or is about 0.1 mg to about 1 g/day, in single, or divided dose, which dose may be adjusted for the patient’s weight in kg, body surface area in m2, and age in years.
 	Knutson also teaches that the subject in need of treatment includes a mammal, and the mammal is a human [0100]. Knutson teaches [0101] that the subject in need of treatment can be one who has been identified as having cancer and [0102] has already undergone at least one therapeutic intervention for the cancer. Knutson also teaches [0103] that the subject in need of therapy may have refractory cancer, also called resistant cancer; in some embodiments, the subject in need thereof has cancer recurrence following remission on most recent cancer therapy. In some embodiments, the subject received and failed all known effective therapies for cancer treatment; in some embodiments, the subject in need of treatment received at least one prior therapy [0103].
 	While Knutson does not specifically teach that the patient has undergone surgery, radiation or a course of chemotherapy prior to treatment with tazemetostat, as in instant claim 34, surgery, radiation or chemotherapy are part of the current standard of care treatment for cancer. Thus, the population of subjects who received at least one prior therapy for cancer in Knutson, or the population of patients in Knutson who have cancer recurrence following remission on most recent cancer therapy, encompasses patients who have undergone surgery, radiation or a course of chemotherapy prior to treatment with tazemetostat, as in the instant claims.
 	Knutson specifically teaches that compound A (Figure 15, 16) is effective to cause tumor regression in G401 xenograft bearing mice ([0049], Figure 15) and to eradicate SMARCB1-deleted MRT xenografts in SCID mice ([0050], Figure 16) in animal models of malignant rhabdoid tumors (MRTs) (MRTs are extremely aggressive pediatric cancers of the brain [0475]).
 	Knutson does not specifically teach that the medulloblastoma patient is a child, nor does he teach the age of the patient child in claims 34, 35, 39-41.
 	Knutson does not specifically teach a method for treating medulloblastoma with tazemetostat administered at the specific dosage amounts of instant claims 34, 43, 44.

 	Verbraecken et al. teach that the commonly accepted 50th percentiles of the human body surface area (BSA) are 1.94 m2 for adult men and 1.69 m2 for adult women (see page 515, introduction), in patients over 18 years old; Estimation of Body Surface Area in Infants and Children teaches BSA corresponding to body weight in children, starting with 6 month-old infants.

 	It would have been obvious for a person of ordinary skill in the art to administer tazemetostat to treat medulloblastoma in a pediatric subject in need thereof who has undergone surgery, radiation or a course of chemotherapy prior to treatment with tazemetostat, because Knutson teaches a method for treating medulloblastoma in a subject in need thereof (the population of subjects suffering from medulloblastoma in Knutson encompasses pediatric subjects and subjects who have already undergone at least one therapeutic intervention for the cancer) comprising administering a therapeutic amount of an EZH2 inhibitor, and Knutson teaches tazemetostat as the preferred EZH2 inhibitor of the invention. Thus, a person of ordinary skill in the art would have administered tazemetostat to treat medulloblastoma in a subpopulation of subjects suffering from medulloblastoma, namely pediatric subjects who have already undergone a therapeutic intervention for cancer such as surgery, radiation or chemotherapy, with the expectation of achieving therapeutic effect. Further, the person of ordinary would have administered tazemetostat orally or intrathecally, and would have adjusted the dose of tazemetostat in order to achieve optimum therapeutic effect, because such an optimization of route of drug administration and dosage is well within the skill of the artisan and an integral part of any method of treatment.
 	It would have been obvious for one of ordinary skill in the art to administer the specific dosage amounts of the instant claims 34, 43, 44 BID, to a pediatric patient of the age in instant claims 34, 35, 39-44 because of the following teachings: 1) Knutson et al. teach that drug is administered to mice orally BID (Figures 15, 16), such that significant tumor growth is delayed compared to control ([0467], [0469], [0471]); 2) Knutson et al. also teach that the dosage ranges are from 0.1 mg to 1 g/day, which may be adjusted for the patient’s weight in kg, body surface area in m2 and age in years ([0441]); 3) Knutson et al. teach that the dosages vary depending on the agent, the age, weight and clinical condition of the patient, wherein the dose should be sufficient to result in slowing and preferably regressing the growth of the tumors and also preferably causing complete regression of the cancer ([0441]); 4) Knutson et al. also teach an effective amount produces the desired biological effect in the subject or cell, thus by contacting the cell with the compounds, it induces or activates cell death selectively in cancer cells; and 5) Knutson et al. teach the compounds can treat malignant rhabdoid tumors (MRTs) and atypical teratoid rhabdoid tumors (ATRTs), which are both extremely aggressive pediatric cancers of the brain ([0475]). Thus, since the compounds taught by Knutson treat pediatric cancers, one skilled in the art would reasonably treat pediatric medulloblastoma with the EZH2 inhibitor tazemetostat. With regard to the dosage amounts, it is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[Discovery of an optimum value of the result effective variable in a known process is ordinarily within the skill of the art.” See, e.g.. In re Baird. 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones. 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In re Paterson Appeal No. 02-1189 (Fed. Cir. January 8, 2003). Thus, one skilled in the art would reasonable expect the successful treatment of medulloblastoma with tazemetostat administered in the claimed ranges to subjects in need thereof. Expressing the dose in mg/m2 is an alternative way of expressing the dose of active agent to be used in a method of treatment.
For example, since Knutson teaches compound A (tazemetostat) administered in a daily dose of about 0.1 mg to about 1 g/day, the corresponding daily dose in mg/m2 is up to 1 g/1.94 m2 = 515 mg/m2 for adult men (>= 18-year old) and 1 g/1.69 m2 = 591 mg/m2 for adult women (>= 18-year old), which corresponds to 257.5 mg/m2 BID for adult men, and 295.5 mg/m2 BID for adult women. 
Similarly, using the Estimation of Body Surface Area in Infants and Children, a daily dose of EZH2 inhibitor tazemetostat between 0.1 mg to 1 g taught by Knutson corresponds, for a 4-year old child (as in instant claims 34, 35, 39-41) weighing 20 kg, BSA = 0.79 m2, to a daily dose of 0.5 g/ 0.79 m2 = 633 mg/m2, which corresponds to 316.5 mg/m2 BID, which is within the range in instant claim 34, 43 and is close to the higher range in instant claim 44.
A person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success.
 	As such, claims 34-37, 39-44 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 34-37, 39-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 14 of U.S. Patent 9,688,665 (cited in PTO-892 of 13 May 2021), in view of Knutson et al. (US 2014/0128393, published 8 May 2014, cited in PTO-892 of 13 May 2021), Verbraecken et al. (Metabolism Clinical and Experimental, 2006, vol. 55, pp. 515-524, cited in PTO-892 of 13 May 2021) and Estimation of Body Surface Area in Infants and Children (CCLG-Chemotherapy Standardization Group 2008, https://www.ouh.nhs.uk/oxparc/professionals/documents/Body-surface areaCCLGChart1.pdf accessed 8 May 2021, cited in PTO-892 of 13 May 2021).
Although the claims at issue are not identical, they are not patentably distinct from each other.
 	Claims 1, 3 and 14 of U.S. Patent 9,688,665 are drawn to a method for treating or alleviating a symptom of SWI/SNF- mediated cancer comprising administering a therapeutic amount of the following EZH2 inhibitor 
    PNG
    media_image2.png
    225
    216
    media_image2.png
    Greyscale
, wherein the subject has medulloblastoma.
 	Knutson [0074] teaches a method of treating medulloblastoma in a subject in need thereof with a EZH2 inhibitor such as tazemetostat; the subject in need of treatment includes a mammal, and the mammal is a human [0100], which includes children; the subject in need of treatment can be one who has been identified as having cancer [0101] and has already undergone at least one therapeutic intervention for the cancer [0102]. Knutson teaches that the therapeutic dose of the active compound varies [0441] depending on the active agent, the age, weight, clinical condition of the patient, judgement of the physician, and can be in the range of 0.1 mg to 3 g/day, or is about 0.1 mg to about 1 g/day, in single, or divided dose, which dose may be adjusted for the patient’s weight in kg, body surface area in m2, and age in years.
 	Verbraecken and CCLG (Estimation of Body Surface Area in Infants and Children) are as above.

 	It would have been obvious for one of ordinary skill in the art to practice the method of claims 1, 3 and 14 of U.S. Patent 9,688,665 in a subpopulation of patients, namely pediatric patients suffering from medulloblastoma who have undergone surgery, radiation or a course of chemotherapy prior to treatment with tazemetostat, because Knutson teaches that the population of subjects suffering from medulloblastoma who are treated with a EZH2 inhibitor such as tazemetostat encompasses pediatric subjects and subjects who have already undergone at least one therapeutic intervention for the cancer. Thus, a person of ordinary skill in the art would have administered tazemetostat to treat medulloblastoma in a subpopulation of subjects suffering from medulloblastoma, namely pediatric subjects who have already undergone a therapeutic intervention for cancer such as surgery, radiation or chemotherapy, with the expectation of achieving therapeutic effect. Further, the person of ordinary would have administered tazemetostat and would have determined/calculated the dose of tazemetostat in order to achieve optimum therapeutic effect, because such an optimization of route of drug administration and dosage is well within the skill of the artisan and an integral part of any method of treatment. It is well within the skill of the art to determine the dose of active compound or the therapeutic amount of active compound through routine experimentation, such dose/therapeutic amount will depend on the route of administration, stage of disease, age of patient. 
Further, since Knutson teaches compounds of the invention (preferred is compound A (tazemetostat)) administered in a daily dose of about 0.1 mg to about 1 g/day, the corresponding daily dose in mg/m2 (based on Verbraecken and CCLG) is, for a 4-year old child (as in instant claims 34, 35, 39-41) weighing 20 kg, BSA = 0.79 m2, a daily dose of 0.5 g/ 0.79 m2 = 633 mg/m2, which corresponds to 316.5 mg/m2 BID, which is within the range in instant claim 34, 43 and is close to the higher range in instant claim 44.
 	As such, instant claims are rendered obvious by claims 1, 3 and 14 of U.S. Patent 9,688,665.

	Claims 34-37, 39-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, 11, 12, 13, 14 of U.S. Patent 8,410,088 (cited in PTO-892 of 13 May 2021), in view of Knutson et al. (US 2014/0128393, published 8 May 2014, cited in PTO-892 of 13 May 2021), Verbraecken et al. (Metabolism Clinical and Experimental, 2006, vol. 55, pp. 515-524, cited in PTO-892 of 13 May 2021) and Estimation of Body Surface Area in Infants and Children (CCLG-Chemotherapy Standardization Group 2008, https://www.ouh.nhs.uk/oxparc/professionals/documents/Body-surface areaCCLGChart1.pdf accessed 8 May 2021, cited in PTO-892 of 13 May 2021).
Although the claims at issue are not identical, they are not patentably distinct from each other.
 	Claims 1, 9 of U.S. Patent 8,410,088 are drawn to a genus of compounds that encompass the instant tazemetostat; claims 11, 12, 13, 14 of U.S. Patent 8,410,088 are specifically drawn to 
    PNG
    media_image2.png
    225
    216
    media_image2.png
    Greyscale
(tazemetostat), or a pharmaceutically acceptable salt thereof, or a pharmaceutical composition thereof.
The Specification of US 8,410,088 teaches that the compounds of the invention are useful to treat cancer (column 158, lines 47-50) such as, for example, medulloblastoma (column 158, line 59).
 	Knutson, Verbraecken and CCLG (Estimation of Body Surface Area in Infants and Children) are as above.
	It would have been obvious for one of ordinary skill in the art to administer tazemetostat in a method of treating medulloblastoma in a subpopulation of patients, namely pediatric patients suffering from medulloblastoma who have undergone surgery, radiation or a course of chemotherapy prior to treatment with tazemetostat, because the population of subjects suffering from medulloblastoma in Knutson, treated with EZH2 inhibitor tazemetostat, encompasses pediatric subjects and subjects who have already undergone at least one therapeutic intervention for the cancer. Thus, a person of ordinary skill in the art would have administered tazemetostat to treat medulloblastoma in a subpopulation of subjects suffering from medulloblastoma, namely pediatric subjects who have already undergone a therapeutic intervention for cancer such as surgery, radiation or chemotherapy, with the expectation of achieving therapeutic effect. Further, the person of ordinary would have administered tazemetostat and would have determined/calculated the dose of tazemetostat in order to achieve optimum therapeutic effect, because such an optimization of route of drug administration and dosage is well within the skill of the artisan and an integral part of any method of treatment. It is well within the skill of the art to determine the dose of active compound or the therapeutic amount of active compound through routine experimentation, such dose/therapeutic amount will depend on the route of administration, stage of disease, age of patient. 
Further, since Knutson teaches compounds of the invention (preferred is compound A (tazemetostat)) administered in a daily dose of about 0.1 mg to about 1 g/day, the corresponding daily dose in mg/m2 (based on Verbraecken and CCLG) is, for a 4-year old child (as in instant claims 34, 35, 39-41) weighing 20 kg, BSA = 0.79 m2, to a daily dose of 0.5 g/ 0.79 m2 = 633 mg/m2, which corresponds to 316.5 mg/m2 BID, which is within the range in instant claim 34, 43 and is close to the higher range in instant claim 44.
As such, instant claims are rejected as prima facie obvious. 

 	Claims 34-37, 39-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 9, 10, 11, 18 of U.S. Patent 8,765,732 (cited in PTO-892 of 13 May 2021), in view of Knutson et al. (US 2014/0128393, published 8 May 2014, cited in PTO-892 of 13 May 2021), Verbraecken et al. (Metabolism Clinical and Experimental, 2006, vol. 55, pp. 515-524, cited in PTO-892 of 13 May 2021) and Estimation of Body Surface Area in Infants and Children (CCLG-Chemotherapy Standardization Group 2008, https://www.ouh.nhs.uk/oxparc/professionals/documents/Body-surface areaCCLGChart1.pdf accessed 8 May 2021, cited in PTO-892 of 13 May 2021).
Although the claims at issue are not identical, they are not patentably distinct from each other.
 	Claims 1, 9 of U.S. Patent 8,765,732 are drawn to a method of treating cancer with a compound of formula (Ig), where the genus of compounds (Ig) encompasses the instant tazemetostat; claims 10, 11 of U.S. Patent 8,765,732 are specifically drawn to a method of treating cancer (claims 10, 11) or a method of treating lymphoma (claim 18) with
    PNG
    media_image2.png
    225
    216
    media_image2.png
    Greyscale
(tazemetostat), or a pharmaceutically acceptable salt thereof.
The Specification of U.S. Patent 8,765,732 teaches that the compounds of the invention are useful to treat cancer (column 158, lines 47-50) such as, for example, medulloblastoma (column 158, line 59) or lymphoma.
 	Knutson, Verbraecken and CCLG (Estimation of Body Surface Area in Infants and Children) are as above.
	It would have been obvious for one of ordinary skill in the art to administer tazemetostat in a method of treating medulloblastoma in a subpopulation of patients, namely pediatric patients suffering from medulloblastoma who have undergone surgery, radiation or a course of chemotherapy prior to treatment with tazemetostat, because the population of subjects suffering from medulloblastoma in Knutson, treated with EZH2 inhibitor tazemetostat, encompasses pediatric subjects and subjects who have already undergone at least one therapeutic intervention for the cancer. Thus, a person of ordinary skill in the art would have administered tazemetostat to treat medulloblastoma in a subpopulation of subjects suffering from medulloblastoma, namely pediatric subjects who have already undergone a therapeutic intervention for cancer such as surgery, radiation or chemotherapy, with the expectation of achieving therapeutic effect. Further, the person of ordinary would have administered tazemetostat and would have determined/calculated the dose of tazemetostat in order to achieve optimum therapeutic effect, because such an optimization of route of drug administration and dosage is well within the skill of the artisan and an integral part of any method of treatment. It is well within the skill of the art to determine the dose of active compound or the therapeutic amount of active compound through routine experimentation, such dose/therapeutic amount will depend on the route of administration, stage of disease, age of patient. 
Further, since Knutson teaches compounds of the invention (preferred is compound A (tazemetostat)) administered in a daily dose of about 0.1 mg to about 1 g/day, the corresponding daily dose in mg/m2 (based on Verbraecken and CCLG) is, for a 4-year old child (as in instant claims 34, 35, 39-41) weighing 20 kg, BSA = 0.79 m2, to a daily dose of 0.5 g/ 0.79 m2 = 633 mg/m2, which corresponds to 316.5 mg/m2 BID, which is within the range in instant claim 34, 43 and is close to the higher range in instant claim 44.
As such, instant claims are rejected as prima facie obvious. 

 	Claims 34-37, 39-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 20, 21 of U.S. Patent 9,549,931 (cited in PTO-892 of 13 May 2021), in view of Knutson et al. (US 2014/0128393, published 8 May 2014, cited in PTO-892 of 13 May 2021), Verbraecken et al. (Metabolism Clinical and Experimental, 2006, vol. 55, pp. 515-524, cited in PTO-892 of 13 May 2021) and Estimation of Body Surface Area in Infants and Children (CCLG-Chemotherapy Standardization Group 2008, https://www.ouh.nhs.uk/oxparc/professionals/documents/Body-surface areaCCLGChart1.pdf accessed 8 May 2021, cited in PTO-892 of 13 May 2021).
Although the claims at issue are not identical, they are not patentably distinct from each other.
 	Claim 1 of U.S. Patent 9,549,931 is drawn to a method of treating cancer with a compound of formula (I), where the genus of compounds (I) encompasses the instant tazemetostat; claims 20, 21 of U.S. Patent 9,549,931 are specifically drawn to a method of treating cancer (claim 20) or a method of treating melanoma (claim 21) with
    PNG
    media_image2.png
    225
    216
    media_image2.png
    Greyscale
(tazemetostat), or a pharmaceutically acceptable salt thereof.
The Specification of U.S. Patent 9,549,931 teaches that the compounds of the invention are useful to treat cancer (column 158) such as, for example, medulloblastoma (column 158, line 59) or melanoma.
 	Knutson, Verbraecken and CCLG (Estimation of Body Surface Area in Infants and Children) are as above.

	It would have been obvious for one of ordinary skill in the art to administer tazemetostat in a method of treating medulloblastoma in a subpopulation of patients, namely pediatric patients suffering from medulloblastoma who have undergone surgery, radiation or a course of chemotherapy prior to treatment with tazemetostat, because the population of subjects suffering from medulloblastoma in Knutson, treated with EZH2 inhibitor tazemetostat, encompasses pediatric subjects and subjects who have already undergone at least one therapeutic intervention for the cancer. Thus, a person of ordinary skill in the art would have administered tazemetostat to treat medulloblastoma in a subpopulation of subjects suffering from medulloblastoma, namely pediatric subjects who have already undergone a therapeutic intervention for cancer such as surgery, radiation or chemotherapy, with the expectation of achieving therapeutic effect. Further, the person of ordinary would have administered tazemetostat and would have determined/calculated the dose of tazemetostat in order to achieve optimum therapeutic effect, because such an optimization of route of drug administration and dosage is well within the skill of the artisan and an integral part of any method of treatment. It is well within the skill of the art to determine the dose of active compound or the therapeutic amount of active compound through routine experimentation, such dose/therapeutic amount will depend on the route of administration, stage of disease, age of patient. 
Further, since Knutson teaches compounds of the invention (preferred is compound A (tazemetostat)) administered in a daily dose of about 0.1 mg to about 1 g/day, the corresponding daily dose in mg/m2 (based on Verbraecken and CCLG) is, for a 4-year old child (as in instant claims 34, 35, 39-41) weighing 20 kg, BSA = 0.79 m2, to a daily dose of 0.5 g/ 0.79 m2 = 633 mg/m2, which corresponds to 316.5 mg/m2 BID, which is within the range in instant claim 34, 43 and is close to the higher range in instant claim 44.
As such, instant claims are rejected as prima facie obvious. 

For similar reasons, claims 34-37, 39-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 3, 6 (claims drawn to a method of treating mesothelioma, or lung cancer, or a proliferative disorder of the lung with tazemetostat) of U.S. Patent 9,522,152 (cited in PTO-892 of 13 May 2021); over claims 1, 17, 25-30 (claims drawn to a method of administering tazemetostat to a subject having sarcoma) of U.S. Patent 9,855,275 (cited in PTO-892 of 13 May 2021); over claim 29 (drawn to a method of treating sarcoma with tazemetostat) of U.S. Patent 10,155,002 (cited in PTO-892 of 13 May 2021); over claims 1, 7, 9, 12 (drawn to a method of treating lung cancer with tazemetostat) of U.S. Patent 10,420,775 (cited in PTO-892 of 13 May 2021); over claims 1-20 of U.S. patent 11,052,093; over claims 31-50 of co-pending U.S. patent application 17/308,610; and over claims 1-20 of co-pending U.S. patent application 16/808,513; in view of Knutson et al. (US 2014/0128393, published 8 May 2014, cited in PTO-892 of 13 May 2021), Verbraecken et al. (Metabolism Clinical and Experimental, 2006, vol. 55, pp. 515-524, cited in PTO-892 of 13 May 2021) and Estimation of Body Surface Area in Infants and Children (CCLG-Chemotherapy Standardization Group 2008, https://www.ouh.nhs.uk/oxparc/professionals/documents/Body-surface areaCCLGChart1.pdf accessed 8 May 2021, cited in PTO-892 of 13 May 2021). 
Conclusion
Claims 34-37, 39-44 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627